DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 3/7/2022 in which claims 1-20 have been canceled, claims 21, 34, and 38 have been amended.  Thus, the claims 21-40 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29, 32, 34-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512.
Regarding claim 21, Stempora discloses a computer-implemented method for using telematics data, comprising:
collecting, at one or more processors, telematics data associated with driving behavior
of an insured driver and biometric data associated with the insured driver from one or more sensors ([0020], [0041], [0062], [0067]), the telematics data comprising sensor data indicative of at least one hard braking event;
	verifying, by the one or more processors, an accuracy of the at least one hard braking event;
determining, by the one or more processors, one or more driving risk scores
associated with the insured driver based upon the collected telematics data and the verified accuracy of the at least one hard braking event, wherein each driving risk score indicates a level of risk of a vehicle accident ([0008], [0062]-[0063]);
generating, by the one or more processors, a risk aversion score associated with the
insured driver based upon the one or more driving risk scores, wherein the risk aversion score indicates risk preferences of the insured driver;
determining, by the one or more processors, one or more of physical, mental, or emotional conditions of the insured driver based upon the biometric data and the risk aversion score ([0033]-[0035]); and
in response to determining, by the one or more processors, that the one or more of the physical, mental, or emotional conditions indicate a high risk of the vehicle accident for the insured driver ([0033], increased risk),
transmitting, by the one or more processors, a warning notification to a mobile device of the insured driver or an onboard computer of the insured vehicle in real-time ([0033], alert), and
limiting, by one or more processors associated with the mobile device or the onboard computer, functionality of the mobile device or at least one component of the insured vehicle for the insured driver ([0035], restricting functions, [0089], limit features, [0100], [0113]).
Stempora does not specifically disclose
the telematics data comprising sensor data indicative of at least one hard braking event;
	verifying, by the one or more processors, an accuracy of the at least one hard braking event;
the verified accuracy of the at least one hard braking event
generating, by the one or more processors, a risk aversion score associated with the
insured driver based upon the one or more driving risk scores, wherein the risk aversion score indicates risk preferences of the insured driver.
However, Brandmaier discloses
the telematics data comprising sensor data indicative of at least one hard braking event (col. 13, lines 62-col. 14, lines 26);
	verifying, by the one or more processors, an accuracy of the at least one hard braking event (col. 13, lines 62-col. 14, lines 26);
the verified accuracy of the at least one hard braking event (col. 13, lines 62-col. 14, lines 26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the above-noted disclosure of Stempora with the disclosure of Brandmaier.  The motivation for combining these references would have been to determine the cause of the accident as illustrated by Brandmaier.
Stempora and Brandmaier do not specifically disclose
generating, by the one or more processors, a risk aversion score associated with the
insured driver based upon the one or more driving risk scores, wherein the risk aversion score indicates risk preferences of the insured driver.
However, Bogovich discloses
generating, by the one or more processors, a risk aversion score associated with the
insured driver based upon the one or more driving risk scores, wherein the risk aversion score indicates risk preferences of the insured driver (col. 2, lines 11-23, risk values, driver’s tolerance for risk).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the above-noted disclosure of Stempora and Brandmaier with the disclosure of Bogovich.  The motivation for combining these references would have been to present alternate lower-risk routes as illustrated by Bogovich.
Regarding claim 22, Stempora discloses wherein determining the one or more driving risk scores includes:
analyzing the collected telematics data to determine one or more of the following usage characteristics: (i) driving characteristics associated with the driving behavior of the insured driver, or (ii) driving environments associated with the driving behavior of the insured driver ([0062]), and
determining the one or more driving risk scores based upon the determined usage characteristics ([0063]).
Regarding claim 23, Stempora discloses wherein
the driving characteristics include one or more of the following: vehicle speed, vehicle braking, 
vehicle acceleration, vehicle turning, vehicle position in a lane, vehicle distance from other vehicles, use of safety equipment, or insured driver alertness ([0062]); and
the driving environments include one or more of the following: geographic location, time of day, type of road, weather conditions, traffic conditions, construction conditions, or route traveled (([0062]).
Regarding claim 24, Stempora discloses wherein the driving environment includes a daily commute of the insured driver to and from a workplace ([0080]).
Regarding claim 25, Stempora discloses adjusting an insurance policy associated with the insured driver by adjusting a risk level associated with the insured driver for the insurance policy based upon the determined risk aversion score ([0034], [0063]).
Regarding claim 26, Stempora discloses wherein the insurance policy is one or more of the following: an automobile insurance policy, a health insurance policy, a disability insurance policy, an accident insurance policy, or an excess liability insurance policy ([0063], [0107]).
Regarding claim 27, Stempora discloses wherein the adjustment to the insurance policy includes one or more of the following: a premium, a rate, a reward, a deductible, or a limit ([0034]).
Regarding claim 29, Stempora discloses wherein determining the one or more driving risk scores includes:
determining the identity of one or more drivers of one or more insured vehicles, including the insured vehicle ([0042], [0098]);
determining usage characteristics of the one or more drivers associated with the one or more insured vehicles, including one or more of the following: (i) an amount that each of the one or more drivers uses each of the one or more insured vehicles, (ii) driving behavior characteristics of each of the one or more drivers with respect to each of the one or more insured vehicles, or (iii) the vehicle environments in which each of the one or more drivers operates the one or more insured vehicles ([0098]); and 
determining the one or more driving risk scores based upon the determined usage characteristics ([0098]).
Regarding claim 32, Stempora discloses wherein the one or more sensors are disposed within or communicatively connected to one or more of the following: the mobile device or the on-board computer ([0041]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512 in view of Katsman, US Patent Application No. 2010/0157061.
Regarding claim 28, Katsman discloses transmitting, via a communication network, information regarding the adjustment to the insurance policy to one or more insurance customers associated with the insurance policy for review; and
receiving, at the one or more processors, a confirmation of the adjustment to the insurance policy from at least one of the one or more insurance customers ([0064], feedback).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the above noted disclosure of Stempora, Brandmaier, and Bogovich with the disclosure of Katsman.  The motivation for combining these references would have been to provide incentive for safe driving.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512 in view of Roy et al., US Patent Application No. 2015/0191178.
Regarding claim 30, Roy discloses wherein determining the one or more driving risk scores is based, at least in part, upon one or more of the following: a location the insured vehicle is parked or an amount of time the insured vehicle is garaged ([0038], locations frequented by the user and an amount of time spent at each location).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the above noted disclosure of Stempora, Brandmaier, and Bogovich with the disclosure of Roy.  The motivation for combining these references would have been to determine a context of the driver, vehicle, and environment as illustrated by Roy in [0039].
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512 in view of Brinkmann et al., US Patent No. 9,141,995.
Regarding claim 31, Brinkmann discloses wherein determining the one or more driving risk score is based, at least in part, upon analysis of vehicle maintenance records (col. 1, line 30-48; col. 5, lines 21-40).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the above noted disclosure of Stempora, Brandmaier, and Bogovich with the disclosure of Brinkmann.  The motivation for combining these references would have been to determine the driving risk score for an insured driver.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512 in view of Choi et al., US Patent Application No. 2010/0030540.
Regarding claim 33, Choi discloses wherein the telematics data further includes data generated by one or more of the following: (i) a vehicle other than the insured vehicle associated with the insured driver; (ii) the insured vehicle, based upon vehicle-to-vehicle communication with one or more other vehicles; (iii) an infrastructure component; or (iv) road side equipment ([0025], roadside sensor serves as road side equipment).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the above noted disclosure of Stempora, Brandmaier, and Bogovich with the disclosure of Choi.  The motivation for combining these references would have been to collect sufficient data to support adjusting the insurance premium for the insured.
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora, US Patent Application No. 2015/0019266 in view of Brandmaier et al., US Patent No. 10,963,966 in view of Bogovich et al., US Patent No. 8,606,512 in view of Roy et al., US Patent Application No. 2015/0191178 in view of Brinkmann et al., US Patent No. 9,141,995.
Regarding claim 37, Stempora discloses wherein the one or more driving risk scores are determined based, at least in part, upon one or more of the following: the identify and usage of an insured vehicle by one or more drivers, a location an insured vehicle is parked, and amount of time the inured vehicle is garaged, or vehicle maintenance records.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the above noted disclosure of Stempora, Brandmaier, Bogovich, and Roy with the disclosure of Brinkmann.  The motivation for combining these references would have been to determine the driving risk score for an insured driver.
Claim 40 is substantially similar to claim 37 and hence rejected on similar grounds.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,832,327. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to promoting safe driving by limiting functionality of the mobile device for the insured driver.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693